                 Case 1:17-cr-00503-AJN Document 160 Filed 03/26/19 Page 1 of 2

                      RotHtvtRN, ScHNptDER, Sorowey s. SrrnN, LLP
                                      , oo   *åii,iliåå',,1î,*'0,
                                             New York, NY 10013


FneNrnN A. Roruv¡N                                                                TeIz (212) 571-5500
Jrnruv   ScuNeroen                                                                Faxt (217) 571.5507
Ros¡Rr A. Soi.owny
D¡vro    SrenN


Recu¡,r- Perullo



                                                                  March 26,2019

 By ECF
 Honorable Alison J. Nathan
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, New York 10007

                     Re    United States v. Michael Siva, et. al.,
                           Including JHONATAN ZOQUIER,
                           17 AY ñOR IA.TN\

 Dear Judge Nathan:

        I am the attorney for JhonatanZoquier, the defendant in the above-referenced
 case. On March 7, 2019, the Court sentenced Mr. Zoquier to three months in a
 community corrections center and one year of supervised release. He has to surrender
 to his designated community corrections center before 2:00 p.m. on April 3, 2019, an
 earlier date than is usually required, per Mr. Zoquier's request.

        However, yesterday, Mr. Zoquier learned from his supervising pretrial services
 officer in the District of New Jersey, Daniel Milne, that Probation's internal system
 shows that Mr. Zoquier has been designated to the Metropolitan Detention Center
 ('MDC") and must surrender to the MDC by April 3, 2019. Believing this was an
 error, my office conferred with ll.S. Probation Officer Ross Kapitansky who confirmed
 that Mr. Zoquiet has been designated to the MDC. He further stated that the error
 likely occurred as a result of the language in the Judgment, which states that Mr.
 Zoquier "is committed to the custody of the Federal Bureau of Prisons to be
 imprisoned for a total term of: 3 months." Although the Court stated in its
 recommendation that Mr. Zoquier should serve his time in a community corrections
 center, Officer Kapitansky further informed me that the Bureau of Prisons does not
 recognize community correction centers as a term of imprisonment, and because the
        Case 1:17-cr-00503-AJN Document 160 Filed 03/26/19 Page 2 of 2



Hon. Alison J. Nathan
March 26,2019
Page Two

Judgment provides for a sentence to three months' imprisonment, the Bureau of
Prisons must designate Mr. Zoquier to a prison facility.

       For these reasons, it is respectfully requested that the Court amend its
Judgment to state that Mr. Zoquier is sentenced to time served with one year of
supervised release, and that as a condition of his supervised release, he must serve
three months in a community corrections center. It is my understanding, based on
conversations with Officer Kapitansky, that the proposed language would permit the
Bureau of Prisons to designate Mr. Zoquier to a community corrections center. I have
reached out to the Bureau of Prisons for further guidance on the issue but have not
yet been able to speak with anyone.

       Additionally, in a previous application to the Court, counsel indicated that
Community Corrections Center #4 ("CCC #4"), located at 1628-1630 North 15th
Street, Philadelphia, PA tglzL, appears to be the closest facility to Mr. Zoquier's
family's home. (See ECF No. 156). It is further respectfully requested that the Court
include in its recommendation that Mr. Zoquier be designated to CCC #4, or in the
alternative, a facility that is closest to the North Philadelphia area, where Mr.
Zoquier's family resides.

       Finally, Mr. Zoquier chose to voluntarily surrender on April 3, 2019. However,
in the event that he has not been designated to a community corrections center by
that date, it is respectfully requested that he be permitted additional time to
surrender until a community corrections center has been designated.

      Please contact my office    if the Court has any questions regarding this
application.

      The Court's time and attention to this matter is appreciated

                                                    Respectfully submitted,

                                                           lsl
                                                    Jeremy Schneider, Esq


cc: all counsel (bV ECF)
